PER CURIAM
Defendant seeks review of an order of continued involuntary commitment. ORS 426.301. Under ORS 426.301(1), a person who has been committed for 180 days must be released unless the Mental Health Division certifies to the court that the person is still mentally ill and in need of further treatment. The director of the facility must serve the person with the certification, which advises her that she has 14 days to protest the further commitment. ORS 426.301(2), (3). If the person does not protest within 14 days, the court orders the commitment of the person for an additional period. ORS 426.301(5).
The state concedes that the appropriate process was not followed in this case. The certification states that defendant was given a copy of it on September 7,1990; the order of continued commitment is also dated September 7, 1990. Defendant was not given 14 days to protest, so the court lacked authority under ORS 426.301(5) to issue the order.
We need not reach defendant’s constitutional arguments.
Reversed.